Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 17/507,766 filed on 10/21/2021. 
Claims 1-10 were originally presented.
Claims 2-3, 5 and 7 have been cancelled.
Claims 1, 4, 6 and 8-10 are pending.
Claims 1, 4, 6 and 8-10 are rejected.
Patent Prosecution Highway Program
This application participates in the Patent Prosecution Highway (PPH) program	.
Priority
Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Chinese application No. CN2020114247293 filed on December 9, 2020 has been acknowledged.
A certified copy of the Chinese application was electronically retrieved on January 21, 2022 and has been placed in the file of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4, 6 and 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recite a significant number of elements that have one or more of the issues listed below:
a claim element lacks antecedent basis due to the use of “the” instead of “a” when said claim element first appears in the claim.
a claim element is not consistently referred to using the exact same words, for instance “status information” is referred to as “state information”, and “state identification” and “state identifier” appears to refer to the same attribute, to name a few.
inconsistent use of claim terminologies result in indefiniteness in a claim element’s scope.
Examiner hereby reproduces claim 1 below and underlines claim elements that have 112 issues. Examiner also provides rejection rationales within parentheses next to the underlined claim elements.  However, the claim elements as marked and identified by Examiner shall not be considered exhaustive.  Applicant is recommended to thoroughly review the claims to resolve all the 112 issues according to MPEP 2173.
Claim 1. An Artificial Intelligence real-time microseism monitoring node (The element  “multiple AI real-time microseism monitoring nodes” that is recited in the body of the claim creates a confusion as to whether and how the “Artificial intelligence real-time microseism monitoring node” in the preamble comprises the “multiple AI real-time microseism monitoring nodes.” Examiner suggested that the preamble being modified to recite “An Artificial Intelligence (AI) real-time microseism monitoring node selected from a group of multiple AI real-time microseism monitoring nodes that are used to acquire valid event data from different locations ”), characterized in that comprising: 
a processor and a data acquisition device, 
an Artificial Intelligence calculation device and 
a communication device connected to the processor, 
there are multiple AI real-time microseism monitoring nodes, and multiple AI real-time microseism monitoring nodes are used to acquire valid event data from different locations (in view of the amendments to the preamble as Examiner suggested above, this clause can be deleted), 
wherein the Artificial Intelligence calculation device is provided with a pre-trained microseism data analysis device (the phrase “is provided with” creates confusion because it is unclear whether said pre-trained microseism data analysis device is part of the “multiple AI real-time microseism monitoring node” in the preamble or not), the microseism data analysis-device is deployed by sending from a remote data center to this Al real-time microseism monitoring node (First, it is unclear what is sent here. Secondly, if “this AI real-time microseism monitoring node” is intended to refer to the “AI real-time microseism monitoring node” in the preamble, Examiner suggests replacing the word “this” with “the”.), 
migration training can be performed separately for the device of each Al real-time microseism monitoring node (it is unclear what migration training entails, neither is it clear what “the device” refers to), and each AI real-time microseism monitoring node (Examiner suggests replacing the word “each” with “the” to clarify that said monitoring node refers to the one in the preamble) can cope with the geographical conditions of different locations; 
the microseism data analysis device comprises: 
an input layer, a feature extraction layer, a linear layer, a three-layer Bi-LSTM layer, 
a fully connected layer and 
an output layer, wherein the feature extraction layer comprises four convolutional layers: 
the convolution kernel of the first convolutional layer is  (9, 9) (“the convolution kernel” and “the first convolutional layer” lacks antecedent basis due to the use of the words “the”.  Examiner suggests replacing “the” with “a”. It is also unclear what “is (9, 9)” means. If (9, 9) is a size of the convolution kernel, Examiner suggests that the claim explicitly states so using languages such as “a convolution kernel of a first convolutional layer has a size (9, 9)”.) 
the convolution kernel of the second convolutional layer is (7, 7) (please see Examiner’s comments above), and 
the convolution kernel of the third convolutional layer is (6, 6) (please see Examiner’s comments above), 
the convolution kernel of the fourth convolution layer is (3,3) (please see Examiner’s comments above) and 
between the first two adjacent convolution layers is a pooling layer with a pooling kernel of size 3; 
wherein when the preset acquisition conditions are met (“the preset acquisition conditions” lacks antecedent basis), the AI real-time microseism monitoring node of each group (Examiner suggests deleting “of each group” to make it clear that said “AI real-time microseism monitoring node” refers to the monitoring node in the preamble) acquires microseism data the preset acquisition conditions including first (it is unclear what this limitation means as the sentence appears to be incomplete), the Al real-time microseism monitoring nodes of the group (as explained above, plural term “monitoring nodes of the group” introduce ambiguity. Examiner suggests replacing this limitation with “the AI real-time microseism monitoring node” so that it clearly refers to the monitoring node in the preamble) broadcast status information in the group, wherein the status information is used to record the monitoring status (“the monitoring status” lacks antecedent basis) of the Al real-time microseism monitoring node, 
said state information (it is unclear whether “said state information” refers to “the status information” that appears before it.  If so, Examiner suggests changing it to “said status information” to bring consistency into the claim language) within said group is used to determine whether the preset trigger condition based on the state identification is satisfied (“the preset trigger condition” and “the state identification” lack antecedent basis), the status identifier is of type bool, i.e. only True and False identifiers (“the status identifier” lacks antecedent basis. It is also unclear whether the state identification and the status identifier refers to the same attribute. It is unclear what identifiers in “True and False identifiers” mean. Do they mean “values”?), 
the AI real-time microseism monitoring node sets a signal minimum trigger threshold through the circuit (“the circuit” lacks antecedent basis), 
when the acquired signal voltage exceeds the minimum trigger threshold, the state of the artificial intelligence Al real-time microseism monitoring node is marked as True (“the state” lacks antecedent basis.  Examiner suggests changing it to “the status”) and when the state is marked as True it is determined that the the state information in the group meets the preset trigger condition, and the corresponding field of the group broadcast is immediately updated at the same time then (it is unclear what “the preset trigger conditions” and “the correspond field of the group broadcast” refer to), calculating the number of devices in the artificial intelligence real-time microseism monitoring node whose status information meets the preset trigger conditions in the group, 
eventually, based on the number of devices and the preset first threshold value (antecedent basis?), the AI real-time microseism monitoring nodes within the group are determined to meet the preset acquisition conditions, the AI chip (antecedent basis?)  and communication device are controlled by microcontroller unit (how is the microcontroller unit related to the AI real-time microseism monitoring node or its processor? Is it part of the monitoring node?) combined with the underlying management API interface (what is the underlying management API interface and its antecedent basis?), 
microcontroller unit (Is this “microcontroller unit” the same as the one in the previous clause?) is further configured with a trigger threshold for microseism data and, upon determining that the microseism data reaches the trigger threshold, turns on the Artificial Intelligence calculation device, the embedded Al processing chip (antecedent basis? Is it related to the AI chip in the previous clause?) uses the simplified deep learning training framework (antecedent basis?) based on TensorFlow Lite to train the microseism data analysis device, the processor provides with a minimum trigger power threshold (is this “minimum trigger power threshold” the same as the “trigger threshold” above?), 
when determining that the microseism data reaches the trigger threshold (which threshold from the above? Antecedent basis?), the Al chip is activated for calculation after the processor is triggered (by what?), the valid event data (what event data? Antecedent basis?) calculated by the Al chip is feed back to the processor, and then the processor sends valid event data to the remote data center (what is the antecedent basis?) be means of (is “be” a typo? Should it be “by”?) the communication transmission chipset (antecedent basis?): 
the processor is configured to perform the following operations: 
controlling the data acquisition device to acquire microseism data; 
turning on the Artificial Intelligence calculation device to calculate the acquired microseism data by means of the microseism data analysis device to determine valid event data associated with a microseism; 
calculating the acquired microseism data by means of the microseism data analysis device to determine occurrence probability of microseism associated with the microseism; and/or 
calculating the acquired microseism data by means of the microseism data analysis device to determine a probability of preliminary wave location of the microseism; and 
sending the valid event data to a remote data center through the communication device.
Claims 4, 6 and 8-10 depend from claim 1 therefore inherit the 112 issues of claim 1.
Related Prior Art
Mondragon et al. disclosed an earthquake detection platform that uses a plurality of sensor devices to sensor and collect vibration information satisfying threshold values, where the vibration is associated with one or more primary waves of a seismic event.  The collected information is used by machine learning techniques to predict a seismic event and the geographic area likely impacted by the waves.
Chang et al. and Lolla et al. each disclosed systems, apparatuses and methods for neural network processing of microseismic events using data collected by a series of sensors.
Due to the pending 35. U.S.C 112(b) issues in the claims, Examiner has determined that applying the references to the claims would introduce more confusion than clarity.  Therefore the references are held in abeyance pending the resolution of the 112 issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
8/31/2022